DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on February 8, 2021, is acknowledged.
Claims 1-10 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on February 8, 2021 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 8, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shan et al. (CN 110617414 A).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 
Regarding claim 1, Shan discloses a LED string light, comprising: a first conducting wire (111), a second conducting wire (112), a third conducting wire (113) which are arranged in parallel (Fig. 2); wherein the first conducting wire (111), the second conducting wire (112) and the third conducting wire (113) all comprise a conducting wire core and an insulation layer coating a surface of the conducting wire core (π[0049]); the insulation layer of the first conducting wire is removed at intervals of a predetermined length along an axial direction of the first conducting wire to form a plurality of first welding spots (Fig. 2), the insulation layer of the second conducting wire is removed at intervals of the predetermined length along an axial direction of the second conducting wire to form a plurality of second welding spots, positions of the first welding spots respectively correspond to positions of the second welding spots one to one, to form a plurality of lamp welding regions (π[0049]); a plurality of Surface Mounted Devices (SMD) LEDs (114) respectively disposed at the plurality of lamp welding regions, two welding legs of each SMD LED being respectively welded onto a first welding spot and a second welding spot at one corresponding lamp welding region, the plurality of the SMD LEDs being connected in series, in parallel or in hybrid (π[0006]); and a plurality of encapsulation colloids (115) respectively coating the plurality of the SMD LEDs (114) and surfaces of portions 
Regarding claim 2, Shan discloses a LED string light wherein positive-pole and negative-pole positions of two adjacent SMD LEDs are arranged in an opposite direction, the first conducting wire and the second conducting wire between every two adjacent SMD LEDs are alternately cut off to make the SMD LEDs connected in series (Fig. 3), wire residues formed by cutting the first conducting wire and the second conducting wire are encapsulated in the encapsulation colloid (Fig. 2).
Regarding claim 3, Shan discloses a LED string light wherein every at least two adjacent SMD LEDs form a light-emitting unit, positive-pole and negative-pole positions of the SMD LEDs in each light-emitting unit are arranged in a same direction, positive-pole and negative-pole positions of the two adjacent light-emitting units are arranged in an opposite direction, the first conducting wire and the second conducting wire between every two adjacent light-emitting units are alternately cut off, to make the plurality of the SMD LEDs connected in hybrid (Fig. 5), the wire residues formed by cutting the first conducting wire and the second conducting wire are encapsulated in the encapsulation colloid (Fig. 2).
Regarding claim 4, Shan discloses a LED string light wherein positive-pole and negative-pole positions of the plurality of the SMD LEDs are arranged in a same direction, to make the plurality of the SMD LEDs connected in parallel (Fig. 7), the third conducting wire is electrically connected to the first conducting wire or the second conducting wire through at least one jumper wire (116) bridged between the third conducting wire and the first conducting wire or the second conducting wire (Fig. 2).
Regarding claim 5, Shan discloses a LED string light wherein the first conducting wire, the second conducting wire and the third conducting wire are enamel-covered wires or rubber-covered wires (π[0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN 206496230 U) in view of Deng (CN 107559646 A).
Regarding claim 1, Tang discloses an LED string light, comprising: a first conducting wire (1), a second conducting wire (2), a third conducting wire (3) which are arranged in parallel (Fig. 3); wherein the first conducting wire (1) and the second conducting wire (2) all comprise a conducting wire core and an insulation layer coating a surface of the conducting wire core (π[0012]); the insulation layer of the first conducting wire (1) is removed at intervals of a predetermined length along an axial direction of the first conducting wire to form a plurality of first welding spots (8), the insulation layer of the second conducting wire (2) is removed at intervals of the predetermined length along an axial direction of the second conducting wire to form a plurality of second welding spots (9), positions of the first welding spots respectively correspond to positions of the second welding spots one to one (Fig. 3), to form a plurality of lamp welding regions; a plurality of Surface Mounted Devices (SMD) LEDs (4) respectively disposed at the plurality of lamp welding regions, two welding legs (10, 11) of each SMD LED being respectively welded onto a first welding spot (6) and a second welding spot (6) at one corresponding lamp welding region, the plurality of the SMD LEDs being connected in series, in parallel or in hybrid; and a plurality of encapsulation colloids (7, π[0046]) respectively coating the plurality of the SMD LEDs and surfaces of portions of the third conducting wire (3) corresponding to positions of the plurality of the SMD LEDs, to form a plurality of lamp beads 
Deng discloses an LED string light, comprising: a first conducting wire (33), a second conducting wire (32), a third conducting wire (31) which are arranged in parallel (Fig. 9); wherein the first conducting wire (33), the second conducting wire (32) and the third conducting wire (31) all comprise a conducting wire core (202) and an insulation layer coating (201) a surface of the conducting wire core, the insulation layer of the first conducting wire (33) is removed at intervals of a predetermined length along an axial direction of the first conducting wire to form a plurality of first welding spots (331), to form a plurality of lamp welding regions; and a plurality of Surface Mounted Devices (SMD) LEDs (22) respectively disposed at the plurality of lamp welding regions. Deng further discloses the use of the first, second and third conducting wire in order to improve the tensile strength and safety of the lamp string. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the first conducting wire, the second conducting wire and the third conducting wire all comprise a conducting wire core and an insulation layer coating a surface of the conducting wire core as disclosed by Deng in the LED string of Tang in order to improve the tensile strength and safety of the lamp string.
Regarding claim 5, Tang discloses an LED string light wherein the first conducting wire, the second conducting wire and the third conducting wire are enamel-covered wires or rubber-covered wires (π[0048]).

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879